Citation Nr: 0308604	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  00-16 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel




INTRODUCTION

The veteran's DD Form 214, Certificate of Release or 
Discharge from Active Duty, documents that she had honorable 
active service from April 1977 to April 1981.  The service 
department has also verified earlier service, commencing in 
April 1973 and apparently continuing to April 1977, although 
the veteran has not submitted a DD Form 214 for that period 
of service. 

In November 1981 the veteran filed a claim seeking, among 
other things, service connection for her back.  The 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, denied the veteran's claim.  She was 
notified of the RO's decision and her appellate rights in a 
letter dated in July 1982.  The veteran did not appeal that 
decision.  

This matter is on appeal to the Board from a September 1999 
rating decision of the RO in Waco, Texas, which determined 
that the veteran had not submitted new and material evidence 
to reopen her claim of entitlement to service connection for 
a back condition.  The veteran filed a timely notice of 
disagreement and the RO subsequently provided a statement of 
the case.  In July 2000 the veteran perfected her appeal, and 
the issue has been properly certified to the Board.  

In a decision dated in September 2002 the Board of Veterans' 
Appeals (Board) determined that the veteran had submitted new 
and material evidence.  Accordingly, her claim of entitlement 
to service connection for a back disability was reopened.  
Thereafter, the Board undertook additional development on the 
merits of the issue, pursuant to authority granted by 67 Fed. 
Reg. 3,009, 3,104 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  


FINDING OF FACT

The veteran's current acquired back disorder, degenerative 
disc disease of the lumbar spine, is due to an incident or 
event of active military service.  


CONCLUSION OF LAW

The veteran's degenerative disc disease of the lumbar spine 
was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records (SMRs) reveal complaints of low back 
pain.  The veteran was diagnosed with low back strain.  She 
was also diagnosed with mechanical low back pain, and placed 
on limited duty due to a congenital back defect and extra 
vertebra.  Examination indicated a transitional vertebra 
manifested by partial lumbarization of the first sacral 
segment (S1).  Her separation examination noted continued 
complaints of back pain.  

In December 1981 the veteran was afforded a VA medical 
examination, during which she complained of constant back 
pain, stiffness, and cracking.  Clinical evaluation revealed 
range of motion on flexion to 90 degrees; on extension to 
35 degrees; lateral flexion to 35 degrees bilaterally; and 
rotation to 45 degrees bilaterally.  X-rays of the lumbar 
spine revealed adequate height and alignment.  The disk 
spaces were unremarkable and there were no abnormalities seen 
in the vertebral appendages.  The veteran was diagnosed with 
chronic low back strain.  

Treatment records from the Dallas VA Medical Center, dated in 
May 1999, show continued complaints of back pain.  Clinical 
records from Dr. L. Massey also reveal complaints of low back 
pain.  

The veteran was afforded a VA examination in August 1999, 
which noted low back pain, particularly when walking.  
Clinical evaluation revealed no particular lumbar tenderness 
or paravertebral muscle spasm or rigidity.  The veteran had 
range of motion to 90 degrees on flexion; to 40 degrees on 
extension; to 40 degrees on lateral flexion bilaterally; and 
to 45 degrees on rotation bilaterally.  X-rays revealed 
narrowing of disc spaces with osteophyte formation, noted to 
be consistent with degenerative changes of the lumbar spine.  
The radiology report also states that spondylolysis of L5 
(the fifth lumbar vertebra) was seen, as well as grade-1 
spondylolisthesis involving the L5-S1 space.  The examiner's 
diagnostic impression was lumbar spondylosis and 
spondylolisthesis.

She continued to receive outpatient treatment for her low 
back condition from the VA Medical Center from October 1999 
to June 2001.  Her diagnoses have included low back strain, 
L5/S1 focal central disc protrusion, and backache with 
sciatica.  In a letter dated September 7, 2000, Dr. J. Wolf 
from the Denton VA Clinic opined that the veteran's back 
condition was related to the rigors of her active service.  
Dr. Wolf noted that the veteran had no history of back 
problems prior to service.

After this case was transferred to the Board for appellate 
review, we determined it was necessary to undertake 
additional evidentiary development on the matter, under 
authority provided at 38 C.F.R. § 19.9(a)(2) (2002).  An 
orthopedic examination was requested, to include discussion 
of the previous medical and lay evidence, with an opinion 
rendered as to whether there is a medical nexus between the 
veteran's active military service and her current disability.

In January 2003 the veteran presented for the requested VA 
examination.  The examiner noted complete review of the 
veteran's claims folder.  The veteran continued to report low 
back pain that she said began in service during physical 
training.  According to the veteran, her back pain had 
continued since that time and had gotten progressively worse.  

Clinical evaluation, including diagnostic testing, resulted 
in a diagnosis by the examiner of degenerative disc disease.  
The examiner rendered an opinion that the veteran's current 
low back problem is related to the back problems she 
complained of in service, dating from her basic training and 
as a result of running and heavy lifting.  


II.  Analysis

A.  Preliminary Matters

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West 2002)).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, and that the 
VA medical examinations and clinical records, as well as the 
medical opinion obtained by the Board through additional 
development, are sufficient to resolve the matter. 

B.  Discussion

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Notwithstanding the lack of a diagnosis of a claimed 
disability during service, service connection may still be 
granted if all of the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In the present case, service medical records indicate 
complaints and treatment for low back pain in service.  The 
veteran was diagnosed with low back strain and mechanical low 
back pain.  At separation, she continued to complain of back 
pain.  

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The competent evidence of record indicates that the veteran 
continued to complain of back pain and, in December 1981, a 
VA examiner diagnosed her with chronic low back strain.  An 
August 1999 VA examination revealed lumbar spondylosis and 
spondylolisthesis.  Dr. J. Wolf from the Denton VA Clinic 
noted that the veteran's medical history was negative for any 
complaints, treatment, or diagnosis of any back condition 
prior to service.  He opined that the veteran's current back 
condition was due to service.  Most recently, the veteran 
presented for a VA examination in January 2003.  Diagnostic 
testing revealed degenerative disc disease.  The January 2003 
VA examiner also concluded that the veteran's current back 
problem is due to the running and heavy lifting she endured 
during physical training on active duty.  

In short, the competent medical evidence of record indicates 
that the veteran developed a back condition in service, which 
has been etiologically related to her current back disorder.  
We are aware that the SMRs indicated the presence of a 
congenital transitional vertebra with partial lumbarization 
of S1.  However, this decision does not grant service 
connection for any congenital or developmental anomaly; only 
the acquired low back disability, which has been 
etiologically linked by the VA examiner's opinion to in-
service back strain and complaints, may be service connected.  
Therefore, the Board finds that the veteran is entitled to 
service connection for her currently diagnosed acquired low 
back disability, degenerative disc disease of the lumbar 
spine.  



ORDER

Service connection for a degenerative disc disease of the 
lumbar spine is granted.  




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

